Exhibit 99.1 CONTACT Doni Fordyce L-1 Identity Solutions 203-504-1109 dfordyce@L1ID.com L-1 Identity Solutions Announces Preliminary Results for Fourth Quarter and Full Year Ended December 31, 2009 STAMFORD, CT— January 6, 2010— L-1 Identity Solutions, Inc., (NYSE: ID), a leading provider of identity solutions and services, today announced preliminary results for the fourth quarter and full year ended December 31, 2009. Based on a preliminary review of fourth quarter 2009 results, the Company expects revenue for the quarter ended December 31, 2009 of approximately $160.0 million and Adjusted EBITDA of $23.0 million - $25.0 million. The decrease from previously announced expectations of revenue between $180.0 million - $190.0 million and Adjusted EBITDA of $30.0 million to $35.0 million is due primarily to the delay in the award of an enterprise license with an existing U.S. customer. Less than anticipated revenues on an enrollment services program also contributed to the lower sales number. “While we are disappointed with the preliminary results, we have achieved several important milestones in the fourth quarter and throughout 2009 that validate our strategic vision and position L-1 for success in 2010 and beyond,” said Robert V. LaPenta, Chairman, President and CEO of L-1 Identity
